Citation Nr: 1730367	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  06-05 920	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include depressive disorder, to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has since been transferred to the RO in Montgomery, Alabama.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in May 2005.  He also testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in March 2009.  Transcripts of these proceedings have been associated with the claims file. 

By way of background, the Board initially denied the Veteran's claim for service connection in July 2009.  Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in July 2011, vacating the Board's decision and returning the Veteran's claim to the Board.

In light of the Court's July 2011 decision, the Board remanded the claim for further development in April 2012.  In May 2015, the Board denied the claim.  The Veteran filed a motion for reconsideration in July 2015, which was denied in August 2015.  The Veteran appealed the Board's decision to the Court.  In a Joint Motion for Remand (JMR) granted by the Court in July 2016, the parties agreed to vacate the May 2015 Board decision.  Consistent with the terms of the JMR, the Board remanded the claim for additional development in September 2016. 

Although the Veteran originally sought service-connection for PTSD, the Board acknowledges that the record includes diagnoses of other psychiatric conditions.  Consequently, the Board has expanded the scope of his original claim as indicated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The Veteran has not been competently and credibly diagnosed with PTSD, pursuant to VA regulatory standards.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for PTSD.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Establishing service connection generally requires (1) competent and credible evidence of a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (for PTSD service connection claims, the second element is evidence of an in-service stressor, with credible supporting evidence that the claimed in-service stressor occurred); see also 38 C.F.R. § 3.304(f).

The first element, competent and credible evidence of a current disability, is a threshold requirement for establishing service connection.  In the absence of this, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competently diagnosing an acquired psychiatric disability, such as PTSD, in accordance with VA regulatory criteria requires extensive medical training and technical expertise.  The Veteran has not shown that he is a licensed medical professional and has not shown that he otherwise possesses any requisite knowledge, skill, experience, training, or education to provide competent diagnoses of complex medical conditions.  Thus, the Board finds that the Veteran is not competent to provide expert opinion evidence on complex medical questions that involve internal processes or require diagnostic testing.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In light of the above, the Board must consider the competent medical evidence of record in determining whether the Veteran has a current diagnosis of PTSD.  Pursuant to the parties' JMR, the Board acknowledges that the record appears to include multiple diagnoses of PTSD, to include one from a May 2008 VA Psychiatry Outpatient Note.  See Joint Motion for Remand, 3-4 (July 6, 2016) (VBMS) (noting a diagnosis of PTSD due to "witness[ing] injured soldiers in the hospital . . ."). 

In May 2004, a VA examiner indicated that the Veteran endorsed "some symptoms" of PTSD; however, she ultimately opined that he did not meet the full criteria for a diagnosis of PTSD.  See VA Examination, 3 (May 5, 2004) (VBMS).  Nearly one year later, this examiner acknowledged that the Veteran had been diagnosed with PTSD at the Mobile Outpatient Clinic.  See VA Examination, 1-2 (June 7, 2005) (VBMS).  Although this examiner found that the Veteran "minimally" met the criteria for PTSD, she noted that it was "rather curious" that she did not note significant symptomatology at his initial examination.  See VA Examination, 3-4 (June 7, 2005) (VBMS).

In May 2012, a different VA examiner found that the Veteran did not meet the full criteria for PTSD, under the Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  See VA Examination, 10 (May 2, 2012) (VBMS).  Although she acknowledged that the Veteran's response involved intense fear, helplessness, or horror, she found that he did not experience an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others.  See id.  Nearly two years later, the same examiner found that the Veteran did not meet the full criteria for PTSD, under the Diagnostic and Statistical Manual of Mental Disorders, 5th edition (DSM-5).  See VA Examination, 7 (July 16, 2014) (VBMS).  Specifically, she stated that the Veteran's reported stressor of seeing individuals treated in the hospital did not satisfy the initial criterion of PTSD, which requires exposure to actual or threatened death, serious injury, or sexual violation.  See id.; compare with id. at 5.  Notably, the examiner provided examples of what would have satisfied the first criterion, such as being in an acute care facility, directly treating the injured, etc.  See id. at 7.  The Board found these insightful examples helpful in understanding the rationale of the examiner, which was thorough and logical.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In November 2016, a different VA examiner also found that the Veteran did not meet the full criteria for PTSD.  See VA Examination, 4-5 (Nov. 15, 2016) (VBMS).  In addition to agreeing with the finding of the May 2012 examiner regarding the reported stressor, the November 2016 examiner indicated that the Veteran's test results were invalid and suggestive of feigning.  See id. at 4.  The examiner provided statistical evidence to demonstrate this by noting that his scale score was significantly clinically elevated.  See id. at 2.  Later, this examiner provided an addendum opinion, which essentially stated that the nature of the Veteran's claimed stressor and his tendency to exaggerate or feign symptoms rendered any prior diagnoses of PTSD as incredible and not in compliance with VA regulatory guidance.  See VA Medical Opinion, 1 (Feb. 14, 2017) (VBMS).  The examiner's reliance on statistics and accurate facts, positively and significantly impacted the probative value of this medical opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Although the Board is not entitled to render its own medical opinion, it is charged with reading the competent medical evidence as a whole to fairly adjudicate claims.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions); see also Magusin v. Derwinski, 2 Vet. App. 547, 548 (1992); but see Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The VA examination reports include the conclusions of three different examiners, who each reviewed the Veteran and his claims file multiple times.  These reports indicate that the Veteran does not have a credible diagnosis of PTSD; the only examiner to determine otherwise indicated that he "minimally" met the criteria and expressed some skepticism with her own conclusion, noting that it was "curious."  See VA Examination, 3-4 (June 7, 2005) (VBMS).

Competent medical evidence of record, which is supported by reliable statistical data in this case, provides a logical and plausible explanation for this curiosity by explicitly showing that the Veteran has at best exaggerated his symptoms and at worst feigned them.  See VA Examination, 2 (Nov. 15, 2016) (VBMS).  For this reason, the Board assigns significant probative weight to the underlying conclusion of the Veteran's most recent VA examiner and finds that any diagnosis of PTSD, on the basis of witnessing injured soldiers in the hospital, was in error.  See VA Medical Opinion, 1 (Feb. 14, 2017) (VBMS).  In arriving at this finding, the Board reiterates that it is not basing its decision on its own unsubstantiated medical conclusions, but is relying on the probative, competent, medical evidence of record.  See Colvin, 1 Vet. App. at 175.

The Board further finds that the above finding impeaches the veracity of the remaining favorable evidence of record, to include the May 2008 treatment record referenced in the parties' JMR.  The remaining diagnoses of PTSD were either on the basis of witnessing injured soldiers in the hospital or were based on an unclear methodology and criteria, which negatively impacts their collective probative value.  See, e.g., Joint Motion for Remand, 3-4 (July 6, 2016) (VBMS) (noting a diagnosis of PTSD due to "witness[ing] injured soldiers in the hospital . . .").  Consequently, the Board finds that the greater weight of the evidence establishes the Veteran does not have PTSD.  Accordingly, service connection for PTSD is be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for PTSD is denied. 


REMAND

As noted in the Introduction, the issue on appeal contemplates all psychiatric diagnoses, to include depressive disorder, as secondary to service-connected disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Secondary service connection may be granted if the claimed disability is proximately due to, the result of, or aggravated by an already service-connected disease or injury.  See 38 U.S.C.A. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, (2) an already service-connected disability, and (3) that the disability for which secondary service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In this regard, the Board notes that the Veteran has been competently diagnosed with depressive disorder, has service-connected disabilities, and has provided some indication that there may be a nexus between the two.  See VA Treatment Records, 4 (May 16, 2005) (VBMS) ("I little [sic] depressed due to pain . . ."); compare with VA Examination, 4 (May 5, 2004) (VBMS); compare with VA Examination, 3 (June 7, 2005) (VBMS) (noting that the Veteran's "primary problem is depression. . .").  

Consequently, the Board finds that the Veteran should be afforded an examination to better address this alternative theory of entitlement.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination.  The record should be provided to the examiner.  The examiner should address the following:

Whether any acquired psychiatric disability present was caused or was aggravated (increased in severity beyond its natural progression) by a service connected disability.  The Veteran's service connected disabilities include right mid shaft tibia fracture residuals; coccyx region cyst; hearing loss; and tinnitus.  

The rationale for the opinions offered should be provided.  

2.  Then, after any further development as may become indicated is accomplished, re-adjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


